DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3, 8, 11 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nomura et al (US 2014/0083814 A1).

Regarding Claim 1, Nomura teaches 
a money handling apparatus, i.e., banknote handling/settling apparatus (12), as illustrated in figures 2 and 4 and as mentioned at paragraphs 95 and 96, for example, comprising:
a housing (100a);
a first cassette attachment unit, i.e., any of cassette attaching units (160a, 210a) as mentioned at paragraphs 95, 134, 148 and 149 and as illustrated in figures 4 and 8b, and a second cassette attachment unit, i.e., any of cassette attaching units (160a, 210a), that are provided in the housing (100a);
a first transport unit, i.e, depositing unit (110a) along with a branch of the transport unit 130a, as illustrated in figure 2 and as mentioned at paragraphs 95 and 115, that performs a depositing processing to deposit money from a first cassette, i.e., transport cassette (30), attached to the first cassette attachment unit, i.e., cassette attaching unit (160a, 210a) as mentioned at paragraphs 95, 134, 148 and 149 and as illustrated in figures 4 and 8b, into the housing (100a);
a second transport unit, i.e, dispensing unit (120a) along with a branch of the transport unit 120a, as illustrated in figure 2, for example, that performs a dispensing processing to dispense money from the housing (110a) as a change fund, as mentioned at paragraphs 8, 9, paragraph 89, second sentence, i.e., “[t]he money accounting apparatus is communicably connected to the money settlement apparatuses 11, and is configured to dispense a change fund to be loaded to the money settlement apparatuses 11 and to deposit sales proceeds collected from the money settlement apparatuses 11”, and paragraph 90, second to last sentence, i.e., “[f]or example, when a change fund is loaded or when sales proceeds are collected, a clerk uses the money transport cassette 30 to transport money between the money settlement apparatus 11 and the money accounting apparatus 21”, into a second cassette (30) that is attached to the second cassette attachment unit (120a); and
processing circuitry, i.e., control unit (190), as illustrated in figure 3 configured to control the first transport unit, (130) and control the second transport unit (130) such that the dispensing processing of the change fund is performed before the depositing processing of the money, noting paragraph 9 mentions in the first sentence that “[u]pon start of store hours, a clerk is generally required to load the money settlement apparatus with a change fund and the like” and in the second sentence, states that “after store hours, a clerk is required to store sales proceeds and the like stored in the money settlement apparatus into the money accounting apparatus in the back office”.  Stated another way, Nomura discloses that a clerk goes to the money handling apparatus before the shift starts to receive the dispensed change fund in the transport cassette and then returns with the transport cassette for money to be deposited from the transport cassette (30).  Note also that paragraphs 97 and 107 further discusses processing circuitry (190) as follows.

[0097] FIG. 3 is a block view showing a structural example of the money settlement apparatus 11. In addition to the depositing unit 110 and the dispensing unit 120, the money settlement apparatus 11 further includes a transport unit 130, a recognition unit 140, a storing unit 150, a reading/writing unit 157, a cassette attaching unit 160, a memory 170, a communication unit 180, a control unit 190, a connector 192 and an operation display unit 195.

[0107] The control unit 190 is a processing unit configured to execute a program in the memory 170 to control the money settlement apparatus 11 as a whole. When the money transport cassette 30 is connected to the connector 192, the control unit 190 is configured to increase the number of connection times stored in the memory 170, and thereafter to rewrite the increased number of connection times to the memory 170. Further, the control unit 190 is configured to increase the number of connection times stored in the memory unit 35 of the money transport cassette 30, which has been read out by the reading/writing unit 157, and thereafter to rewrite the increased number of connection times to the memory unit 35 through the reading/writing unit 157.

Emphasis provided.

Regarding Claim 1, Nomura does not expressly teach a second cassette attachment unit.  This is because Nomura teaches cassette attachment units (160a) in figure 4, which illustrates a banknote settlement apparatus, and cassette attachment unit (210a), in figures 8a and 8b which illustrates a banknote accounting apparatus.  Thus, these cassettes are two different cassette attachment units in two different machines. 
Regarding Claim 1, note that it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art.  See St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.

Regarding Claim 1, before the effective filing date of the invention, it would have been obvious to have provided multiple second or third or any number of cassette attachment units as a matter of design choice, since it is considered obvious to duplicate cassette attachment unit (160a, 210a) for the purpose of increasing the number of cassettes (30) that can be serviced by the money handling apparatus, i.e., either one or both of the banknote settlement apparatus and the banknote accounting apparatus, and therefore increasing the volume of banknotes that can be processed.
Note also that Nomura teaches multiple storage cassettes (150a) as shown in figure 4 and multiple storage cassettes (250a) in figures 8a and 8b, which provides further teaching for duplicating the cassette attachment units, especially in light of the fact that multiple money settlement apparatus’ (11) are taught at figure 1, for example.  Also, one of ordinary skill would have anticipated that multiple clerks would have multiple cassettes to start their shifts off by retrieving dispensed change funds and return at the end to return/deposit their proceeds.

Regarding Claim 2, Normura does not expressly teach a second or third cassette attachment unit.  

Regarding Claim 2, it would have been obvious as a matter of design choice to have duplicated the cassette attachment units (160a, 210a) for the purpose of increasing the number of cassettes able to be served at one time, thus increasing the volume of banknotes processed.

Regarding Claim 2, therefore, Nomura teaches wherein in a case that a third cassette (30) is attached to the second cassette attachment unit, i.e., any of cassette attaching units (160a, 210a), in place of the second cassette (30) while the depositing processing of the money from the first cassette (30) is performed, the processing circuitry (190) controls the first transport unit (130a) and the second transport unit (130a) such that the dispensing processing of the change fund into the third cassette (30) is performed.  Note that Nomura already teaches that the processing circuitry controls the entire device, i.e., either settlement or accounting apparatus’.  Therefore, it would have been well within the skill of an ordinarily skilled artisan to have provided control algorithms to cause the processing circuitry to control the transport unit to service any of the first, second or third cassette attachment units.

Regarding Claim 3, Nomura teaches wherein the processing circuitry (190) controls the first transport unit (130a, 230a) and the second transport unit (130a, 230a) such that the depositing processing of the money from the first cassette (30) starts after the dispensing processing of the change fund into the second cassette (30) and the dispensing processing of the change fund into a third cassette (30) attached to the second cassette attachment unit (160a, 210a) in place of the second cassette (30) are performed.  Note that it would have been obvious to have processed cassettes sequentially as able to be fulfilled by the machine and arbitrated by the controller, as Nomura teaches at figures 17-21, for example, and as mentioned at paragraph 251, which states as follows.

[0251] Even when the money loading operation or the money collecting operation is not performed, since the connector 39 and the connector 192 or 292 are connected to each other, the money handling apparatus 11 or 21 performs the operation for counting the number of connection times shown in FIG. 17. In addition, the connector exchange flow shown in FIG. 18 is performed. However, since the money loading operation or the money collecting operation is interrupted, in the step S65, the money transport cassette 30 should be again attached to the money handling apparatus 11 or 21 on which the money transport cassette 30 was attached in the step S10. Thus, the money handling apparatus 11 or 21 can resume the money loading operation or the money collecting operation.

Emphasis provided.

Regarding Claim 8, Nomura teaches wherein the processing circuitry (190) controls the first transport unit (130a) and the second transport unit (130a) such that proceeds from sales are deposited into the housing (12) and that the change fund is dispensed into the second cassette (30), the proceeds from sales being collected into the first cassette (30) by a first commercial product registration apparatus, i.e, interpreted as a coin handling apparatus (13), as illustrated in figure 5a and 5b, noting Applicant’s specification at paragraph 30 seems to define such a device in terms of a coin handling apparatus (13), the change fund being used in a second commercial product registration apparatus, noting that it would have been obvious to duplicate such devices as needed in order to meet demand for coin changing services.  Note the coin cassettes (150b) in figures 5a and 5b. 

Regarding Claims 11 and 18, see rejection of Claim 1, above.
Regarding Claim 13, see rejection of Claim 3, above.

Claim(s) 4, 9, 10, 14 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nomura et al (US 2014/0083814 A1) in view of Doi (US 2011/0308913 A1).

Regarding Claims 4, , 9, 10, 14 and 19, Nomura does not expressly teach wherein the processing circuitry controls the second transport unit such that the change fund is dispensed in a money quantity for each denomination that is set in advance.

Regarding Claim 4, Nomura does not expressly teach, but Doi teaches wherein the processing circuitry, i.e, main control unit (21), as illustrated in figure 2, for example, controls the second transport unit, i.e., cash dispensing processing unit (30) and transport control unit (27) of cash recycler (4), such that the change fund, as mentioned at paragraphs 10 and 72, last sentence, i.e., “the cash recycler 4 also performs a cash dispensing process f a change fund to be used by the cash registers 1 to 3 on and after the following day”,  is dispensed in a money quantity for each denomination that is set in advance, as mentioned at paragraphs 145 and 167, which states as follows.

[0145] The teller can enter the sales proceeds printed on the receipts issued by the cash registers 1 to 3 from which the sales proceeds have been collected, or the cash amounts collected from the cash registers 1 to 3 to be deposited into the cash recycler 4 using the numerical keypad displayed on the deposit amount input screen displayed on the display and operating unit 8. Thus, in the present embodiment, the display and operating unit 8 functions as an amount input unit for entering the amount of the valuable medium to be subjected to the counting process by the valuable-medium processing unit. In the present embodiment, the sales amount is entered via the display and operating unit 8. However, instead of the amount, the number of currency of each denomination collected from the cash registers 1 to 3 can be entered.

[0167] In the present embodiment, the upper limit on the dispensing amount for one cash register is set as an amount equivalent to the change fund for next three days from the current day, including the current day. Though the number of days pertaining to setting the upper limit is taken as three in the present embodiment, it can be any number of days. Instead of the number of days, the upper limit can be set in terms of the total amount of currency or the number of currency of each denomination to be dispensed.

Emphasis provided.
Regarding Claim 4, before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to have provided wherein the processing circuitry controls the second transport unit such that the change fund is dispensed in a money quantity for each denomination that is set in advance, as taught by Doi, in Nomura’s money handling apparatus, for the purpose of managing the dispensation of change funds to clerks beginning their shifts.  

Regarding Claim 9, Nomura does not expressly teach wherein the processing circuitry controls the second transport unit such that timing information on a timing of performing the dispensing processing of the change fund before the depositing processing of the money is acquired, and that the dispensing processing of the change funds performed at the timing based on the timing information. 

Regarding Claim 9, Nomura does not expressly teach, but Doi teaches wherein the processing circuitry (27) controls the second transport unit (28) such that timing information on a timing of performing the dispensing processing of the change fund before the depositing processing of the money is acquired, and that the dispensing processing of the change funds performed at the timing based on the timing information, noting figures 4c, 4e-4g illustrate setting screens which enable timing to be set of when the change fund is to occur. 

Regarding Claim 10, Nomura teaches a money handling system (1), comprising: the money handling apparatus according to claim 9; and a monitoring apparatus (26) communicably connected to the money handling apparatus (1), the monitoring apparatus including: an operation status grasping unit that grasps an operation status of the money handling apparatus; and circuitry configured to determine the timing of performing the dispensing processing of the change fund before the depositing processing of the money, based on the operation status grasped by the operation status grasping unit; and transmit timing information of the timing to the money handling apparatus, as taught by Doi, and the processing circuitry controls the second transport unit such that the dispensing processing of the change fund is performed at the timing based on the timing information transmitted from the circuitry of the monitoring apparatus, as taught by Doi. 

Regarding Claims 14 and 19, see rejection of Claim 4, above.

Claim(s) 5, 6, 15 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nomura et al (US 2014/0083814 A1) in view of Doi (US 2011/0308913 A1) and further in view of Machida et al (WO 2017/154742) as interpreted by Machida et al (US 10,762,738 B2).

Regarding Claims 5, 6, 15 and 16, Nomura teaches the system as described above.

Regarding Claim 5, Nomura does not expressly teach wherein in a case that the processing circuitry receives an increase instruction to increase the change fund to be larger than the money quantity for each denomination set in advance, the processing circuitry controls the second transport unit such that the change fund is dispensed in an amount based on the increase instruction.

Regarding Claim 5, Nomura does not expressly teach, but Machida teaches wherein in a case that the processing circuitry, i.e., the controller (612) of cash management device (6), as mentioned at col. 15, line 65-col. 16, line 5 and col. 16, lines 27-65, and as illustrated at figure 9, receives an increase instruction to increase the change fund to be larger than the money quantity for each denomination set in advance, the processing circuitry controls the second transport unit such that the change fund is dispensed in an amount based on the increase instruction, as mentioned at col 21, lines 25-36 and at col. 22, lines 13-29 which state as follows.
(111) Specifically, in the third apportionment example, the number of coins apportioned to the second cash settlement device 2 is 100×150/280 (=53). As compared with the second apportionment example, in the third apportionment example, excluding one or more cash settlement devices 2 in each of which the inventory number of coins is above the nearly empty value (i.e., one or more cash settlement devices 2 that may be unnecessary to replenished with change funds) from the targets to be replenished can increase the number of coins assigned to the second cash settlement device 2 that needs to be replenished with change funds from 48 to 53.
(115) FIG. 14 is a table for explaining a fifth apportionment example showing how change funds are apportioned when supplied. In the fourth apportionment example, the busyness flag of each cash settlement device 2 is turned on/off, whereas in the fifth apportionment example, determining the priority order of the cash settlement devices 2 allows the degrees of busyness of the cash settlement devices 2 to be finely set. More specifically, the register 40 of the first cash settlement device 2 is determined to be a busy register, the register 40 of the second cash settlement device 2 is determined to be a normal register, the register 40 of the third cash settlement device 2 is determined to be a slack register, and the register 40 of the fourth cash settlement device 2 is determined to be an inactive register. It can be said that in the fifth apportionment example, the degree to which change funds are required increases in the order of the first, second, third, and fourth cash settlement devices 2.
Emphasis provided.

Note also the setting screen as illustrated in figure 16 and the flow chart in figure 17.
Regarding Claim 5, before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to have provided wherein in a case that the processing circuitry receives an increase instruction to increase the change fund to be larger than the money quantity for each denomination set in advance, the processing circuitry controls the second transport unit such that the change fund is dispensed in an amount based on the increase instruction, as taught by Machida, in Nomura’s money handling apparatus, for the purpose of managing the dispensation of change funds to clerks beginning their shifts by increasing amounts on an as needed basis and based upon emergency demands required at any one or more settlement units/points of sale.  


Regarding Claim 6, Nomura does not expressly disclose further comprising
identification circuitry configured to identify whether an operator is an authorized person allowed to increase the change fund, wherein
in a case where the operator is identified as the authorized person, the processing circuitry receives the increase instruction issued by the operator, and
in a case where the operator is not identified as the authorized person, the processing circuitry does not receive the increase instruction issued by the operator.

Regarding Claim 6, Nomura does not expressly disclose, but Machida teaches further comprising
identification circuitry (612) configured to identify whether an operator is an authorized person allowed to increase the change fund, as mentioned at col. 17, lines 13- 24, wherein
in a case where the operator is identified as the authorized person, the processing circuitry (612) receives the increase instruction issued by the operator, and
in a case where the operator is not identified as the authorized person, the processing circuitry does not receive the increase instruction issued by the operator, as mentioned at col. 17, lines 13-24, which states as follows.

(89) The person in charge operates the cashier device 5 in the back office 11 to supply change funds. Specifically, the person in charge first uses the cashier device to perform an authentication operation using, for example, an ID card. In response to the authentication operation, the cashier device 5 determines whether or not the operator has authority concerning an operation for supplying change funds, and determines one of the cash settlement devices 2 of the cash management system 1 to be replenished with change funds. The person in charge may perform an operation to designate one of the cash settlement devices 2 to be replenished with change funds.

Emphasis provided.

Regarding Claim 6, before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to have provided further comprising
identification circuitry configured to identify whether an operator is an authorized person allowed to increase the change fund, wherein
in a case where the operator is identified as the authorized person, the processing circuitry receives the increase instruction issued by the operator, and
in a case where the operator is not identified as the authorized person, the processing circuitry does not receive the increase instruction issued by the operator, as taught by Machida, in Nomura’s money handling apparatus, for the purpose of managing the dispensation of change funds to clerks beginning their shifts while also maintaining security of the transactions.

Regarding Claim 15, see rejection of Claim 5, above.
Regarding Claim 16,  see rejection of Claims 6 and 9, above.

Claim(s) 7 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nomura et al (US 2014/0083814 A1) in view of Chou (US 2019/0213823 A1).

Regarding Claims 7 and 17, Nomura teaches the system as described above.

Regarding Claim 7, Nomura does not expressly teach wherein the first cassette attached to the first cassette attachment unit and the second cassette attached to the second cassette attachment unit are each a money transport cassette comprising an opening which opens when the money transport cassette is attached to a specific apparatus, the money transport cassette being configured to give or receive the money to or from the specific apparatus via the opening.

Regarding Claim 7, Nomura does not expressly teach, but Chou teaches wherein the first cassette (92) attached to the first cassette attachment unit (91) and the second cassette (92) attached to the second cassette attachment unit (91) are each a money transport cassette comprising an opening (31, 211, as mentioned at paragraph 27, which opens when the money transport cassette (92) is attached to a specific apparatus, the money transport cassette (92) being configured to give or receive the money to or from the specific apparatus via the opening (31, 211), as illustrated in figures 1 and 7-9.

Regarding Claim 7, before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to have provided wherein the first cassette attached to the first cassette attachment unit and the second cassette attached to the second cassette attachment unit are each a money transport cassette comprising an opening which opens when the money transport cassette is attached to a specific apparatus, the money transport cassette being configured to give or receive the money to or from the specific apparatus via the opening, as taught by Chou, in Nomura’s transport cassettes, for the purpose of maintaining security of the transactions.

Regarding Claim 17, see rejection of Claim 7, above.



Conclusion

Applicant is encouraged to contact the Examiner should there be any questions about this rejection or in an endeavor to explore potential amendments or potential allowable subject matter.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Hurwitz ‘484 is cited as teaching cash management and scheduling of change/start funds as mentioned at paragraphs 91, 92, 173, 289 and 296., for example.

Iwan ‘842 and Nakashima ‘198 are both cited as further examples of cash management devices.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY ALAN SHAPIRO whose telephone number is (571)272-6943. The examiner can normally be reached Monday-Friday generally between 8:30AM and 6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anita Y Coupe can be reached on 571-270-3614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JEFFREY A SHAPIRO/Primary Examiner, Art Unit 3619                                                                                                                                                                                                        



September 10, 2022